                IN THE UNITED ST ATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA
                                                                                4/25/2019
                                BUTTE DIVISION

 CORLISS SMITH and LARRY
 SMITH,
                                                  No. CV-18-57-BU-SEH
                           Plaintiff,

 vs.                                              ORDER


 TARGET CORPORATION and JOHN
 DOES 1-10,

                           Defendants.


       The Court has been informed that this case has been settled.

       ORDERED:

       1.    All pending deadlines are VACATED.

       2.    The parties shall file a stipulation for dismissal and proposed order of

dismissal within 30 days of the date of this Order.

       DATED this    ,1S't:fay of April, 2019.


                                           1'r:,;:;{lkf               cl~
                                             United States District Judge
